                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


SHANNON NEALY,

       Plaintiff,
                                                          Civil Action 2:18-cv-1759
                                                          Judge George C. Smith
       v.                                                 Magistrate Judge Chelsey M. Vascura


GNC HILLIARD LLC, et al.,

       Defendants.


                             REPORT AND RECOMMENDATION

       Plaintiff, by and through counsel, filed an Amended Complaint adding additional

Defendants Heritage Oaks Management Enterprises USA, LLC and Sentio Healthcare Properties,

Inc. on November 1, 2019. (ECF No. 32.) On February 13, 2020, the Court ordered Plaintiff to

show cause as to why this action should not be dismissed against Defendant Sentio Healthcare

Properties, Inc. without prejudice for failure to timely effect service pursuant to Federal Rule of

Civil Procedure 4(m). (ECF No. 46.) To date, Plaintiff has failed to respond to the Court’s

Show Cause Order. It is therefore RECOMMENDED that this action be DISMISSED

WITHOUT PREJUDICE against Defendant Sentio Healthcare Properties, Inc. pursuant to Rule

4(m) for failure to timely effect service of process.

                                    PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting
authority for the objection(s). A Judge of this Court shall make a de novo determination of those

portions of the Report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may

recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).



                                                      /s/ Chelsey M. Vascura
                                                     CHELSEY M. VASCURA
                                                     UNITED STATES MAGISTRATE JUDGE
